Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by David Noonan on 1/26/2021.

1.	(Currently Amended) A method of wireless communication, comprising, at a user equipment (UE):
transmitting a message comprising data corresponding to one or more active transmission configuration states supported by the UE for detecting downlink beamformed signals;
receiving, from at least an access point and based on the message, a response corresponding to one or more active transmission configuration states;
determining the one or more active transmission configuration states based, at least in part, on the response, wherein an active , for a selected transmission configuration state, one of multiple possible triggers for a reference signal; and
detecting, based on at least one of the determined active transmission configuration states, one or more downlink beamformed signals transmitted by the access point.

2.	(Original) The method of claim 1, wherein the data is indicative, at least in part, of one or more transmission configuration indicator (TCI) states corresponding to the one or more transmission configuration states. 

3.	(Original) The method of claim 1, wherein the data is indicative, at least in part, of a number of the one or more transmission configuration states.

4.	(Original) The method of claim 1, wherein the reference signal comprises an aperiodic channel state information reference signal (A-CSI-RS).

5.	(Original) The method of claim 4, wherein the A-CSI-RS is in one TCI state selected by a media access control (MAC)-control element (CE) or radio resource control (RRC) for physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH) transmission.

6.	(Original) The method of claim 4, wherein the A-CSI-RS is configured with a certain number of trigger states, wherein each trigger state has its own TCI state. 



8.	(Original) The method of claim 1, wherein the response comprises at least one of: a CSI-RS, semi-persistent CRS, or aperiodic CSI-RS (A-CSI-RS). 

9.	(Original) The method of claim 8, wherein the A-CSI-RS comprises a number of trigger states, which are configurable based on the message. 

10.	(Original) The method of claim 1, wherein the multiple possible triggers have different transmission configuration states for the reference signal.  

11.	(Original) The method of claim 1, wherein the response is indicative, at least in part, of one or more configurations of the one or more active transmission configuration states.

12.	(Original) The method of claim 1, wherein the response is indicative, at least in part, of one or more active transmission configuration indicator (TCI) states corresponding to the one or more active transmission configuration states.

13.	(Currently Amended) The method of claim 1, wherein one or more additional active transmission configuration states indicated in the response , for the selected transmission configuration state, another one of the multiple possible triggers for the reference signal.

14.	(Currently Amended) The method of claim 1, wherein the reference signal comprises an aperiodic channel state information indicated in the response 

15.	(Original) The method of claim 1, wherein the active transmission configuration state corresponds to a transmission configuration state that is at least one of configured by a radio resource control (RRC) message or further indicated or down selected by a media access control (MAC) control element (CE).

16.	(Currently Amended) The method of claim 11, wherein one or more active transmission configuration states is based on detecting a distinct transmission configuration identifier or a distinct quasi-colocation (QCL) type of the active transmission configuration state.

17.	(Currently Amended) The method of claim 1, wherein the one or more 

18.	(Currently Amended) An apparatus for wireless communication, comprising:
a transceiver;
a memory configured to store instructions; and

transmit a message comprising data corresponding to one or more active transmission configuration states supported by the apparatus for detecting downlink beamformed signals;
receive, from at least an access point and based on the message, a response corresponding to one or more active transmission configuration states;
determine the one or more active transmission configuration states based, at least in part, on the response, wherein an active transmission configuration state of the determined active transmission configuration states corresponds to, for a selected transmission configuration state, one of multiple possible triggers for a reference signal; and
detect, based on at least one of the determined active transmission configuration states, one or more downlink beamformed signals transmitted by the access point.

19.	(Original) The apparatus of claim 18, wherein the data is indicative, at least in part, of one or more transmission configuration indicator (TCI) states corresponding to the one or more transmission configuration states.
 
20.	(Original) The apparatus of claim 18, wherein the data is indicative, at least in part, of a number of the one or more transmission configuration states.

21.	(Original) The apparatus of claim 18, wherein the reference signal comprises an aperiodic channel state information reference signal (A-CSI-RS).

22.	(Original) The apparatus of claim 21, wherein the A-CSI-RS is in one TCI state selected by a media access control (MAC)-control element (CE) or radio resource control (RRC) for physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH) transmission.

23.	(Original) The apparatus of claim 18, wherein the multiple possible triggers have different transmission configuration states for the reference signal.  

24.	(Original) The apparatus of claim 18, wherein the response is indicative, at least in part, of one or more configurations of the one or more active transmission configuration states.

25.	(Original) The apparatus of claim 18, wherein the response is indicative, at least in part, of one or more active transmission configuration indicator (TCI) states corresponding to the one or more active transmission configuration states.

26.	(Currently Amended) The apparatus of claim 18, wherein one or more additional active transmission configuration states indicated in the response , for the selected transmission configuration state, another one of the multiple possible triggers for the reference signal.

27.	(Currently Amended) The apparatus of claim 18, wherein the reference signal comprises an aperiodic channel state information reference signal (A-CSI-RS) and wherein one or more additional active transmission configuration states indicated in the response 

28.	(Original) The apparatus of claim 18, wherein the active transmission configuration state corresponds to a transmission configuration state that is at least one of configured by a radio resource control (RRC) message or further indicated or down selected by a media access control (MAC) control element (CE).

29.	(Currently Amended) The apparatus of claim 28, wherein the one or more processors are configured to determine one or more active transmission configuration state based on detecting a distinct transmission configuration identifier or a distinct quasi-colocation (QCL) type of the active transmission configuration state.

30.	(Currently Amended) The apparatus of claim 18, wherein the one or more 

31.	(Currently Amended) An apparatus for wireless communication, comprising:
means for transmitting a message comprising data corresponding to one or more active transmission configuration states supported by the apparatus 

means for determining the one or more active transmission configuration states based, at least in part, on the response, wherein an active transmission configuration state of the determined active transmission configuration states corresponds to, for a selected transmission configuration state, one of multiple possible triggers for a reference signal; and
means for detecting, based on at least one of the determined active transmission configuration states, one or more downlink beamformed signals transmitted by the access point.

32-38.	(Cancelled).

39.	(Currently Amended) A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communications by a user equipment (UE), the code comprising:
code for transmitting a message comprising data corresponding to one or more active transmission configuration states supported by the UE for detecting downlink beamformed signals;
code for receiving, from at least an access point and based on the message, a response corresponding to one or more active transmission configuration states;
code for determining the one or more active transmission configuration states based, at least in part, on the response, wherein an active transmission configuration state of the determined active transmission configuration states corresponds to, for a selected transmission configuration state, one of multiple possible triggers for a reference signal; and


40-46.	(Cancelled).

47.	(Currently Amended) A method of wireless communication, comprising, at an access point:
receiving, from a user equipment (UE), a message comprising data corresponding to one or more transmission configuration states supported by the UE for detecting downlink beamformed signals;
generating, based, at least in part, on the message, a response corresponding to one or more active transmission configuration states, wherein an active transmission configuration state of the one or more active transmission configuration states corresponds to, for a selected transmission configuration state, one of multiple possible triggers for a reference signal; and
transmitting the response to the UE.

48.	(Original) The method of claim 47, wherein the data is indicative, at least in part, of one or more transmission configuration indicator (TCI) states corresponding to the one or more transmission configuration states. 

49.	(Original) The method of claim 47, wherein the data is indicative, at least in part, of a number of the one or more transmission configuration states.

50.	(Original) The method of claim 47, wherein the reference signal comprises an aperiodic channel state information reference signal (A-CSI-RS).

51.	(Original) The method of claim 50, wherein the A-CSI-RS is in one transmission configuration state selected by a media access control (MAC)-control element (CE) or radio resource control (RRC) for physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH) transmission.

52.	(Original) The method of claim 50, wherein the A-CSI-RS is configured with a certain number of trigger states, wherein each trigger state has its own TCI state. 

53.	(Original) The method of claim 52, wherein the number of trigger states of the A-CSI-RS is configured based on the message. 

54.	(Original) The method of claim 47, wherein the response comprises at least one of: a CSI-RS, semi-persistent CRS, or aperiodic CSI-RS (A-CSI-RS). 

55.	(Original) The method of claim 54, wherein the A-CSI-RS comprises a number of trigger states, which are configurable based on the message. 

56.	(Original) The method of claim 47, wherein the multiple possible triggers have different transmission configuration states for the reference signal.  

57.	(Original) The method of claim 47, wherein the response is indicative, at least in part, of one or more configurations of the one or more active transmission configuration states.
 
58.	(Original) The method of claim 47, wherein the response is indicative, at least in part, of one or more active transmission 

59.	(Original) The method of claim 47, further comprising transmitting, based on the one or more configurations, one or more beamformed signals to the UE.

60.	(Currently Amended) The method of claim 47, wherein the reference signal comprises an aperiodic channel state information reference signal (A-CSI-RS), and wherein one or more additional active transmission configuration states indicated in the response 

61.	(Original) The method of claim 47, wherein the active transmission configuration state is at least one of configured by radio resource control (RRC) message or further indicated or down selected by a media access control (MAC) control element (CE) for the reference signal.

62.	(Currently Amended) The method of claim 61, wherein generating the response 



64.	(Currently Amended) An apparatus for wireless communication, comprising:
a transceiver;
a memory configured to store instructions; and
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
receive, from a user equipment (UE), a message comprising data corresponding to one or more transmission configuration states supported by the UE for detecting downlink beamformed signals;
generate, based, at least in part, on the message, a response corresponding to one or more active transmission configuration states, wherein an active transmission configuration state of the one or more active transmission configuration states corresponds to, for a selected transmission configuration state, one of multiple possible triggers for a reference signal; and
transmit the response to the UE.

65.	(Original) The apparatus of claim 64, wherein the data is indicative, at least in part, of one or more transmission configuration indicator (TCI) states corresponding to the one or more transmission configuration states. 

66.	(Original) The apparatus of claim 64, wherein the data is indicative, at least in part, of a number of the one or more transmission configuration states.

67.	(Original) The apparatus of claim 64, wherein the reference signal comprises an aperiodic channel state information reference signal (A-CSI-RS).

68.	(Original) The apparatus of claim 67, wherein the A-CSI-RS is in one transmission configuration state selected by a media access control (MAC)-control element (CE) or radio resource control (RRC) for physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH) transmission.

69.	(Original) The apparatus of claim 64, wherein the multiple possible triggers have different transmission configuration states for the reference signal.  

70.	(Original) The apparatus of claim 64, wherein the response is indicative, at least in part, of one or more configurations of the one or more active transmission configuration states.
 
71.	(Original) The apparatus of claim 64, wherein the response is indicative, at least in part, of one or more active transmission configuration indicator (TCI) states corresponding to the one or more active transmission configuration states.

72.	(Original) The apparatus of claim 64, wherein the one or more processors are further configured to transmit, based on the 

73.	(Currently Amended) The apparatus of claim 64, wherein the reference signal comprises an aperiodic channel state information reference signal (A-CSI-RS), and wherein one or more additional active transmission configuration states indicated in the response 

74.	(Original) The apparatus of claim 64, wherein the active transmission configuration state is at least one of configured by radio resource control (RRC) message or further indicated or down selected by a media access control (MAC) control element (CE) for the reference signal.

75.	(Currently Amended) The apparatus of claim 74, wherein the one or more processors are configured to generate the response 

76.	(Currently Amended) The apparatus of claim 64, wherein the one or more 

77.	(Currently Amended) An apparatus for wireless communication, comprising:
means for receiving, from a user equipment (UE), a message comprising data corresponding to one or more transmission configuration states supported by the UE for detecting downlink beamformed signals;
means for generating, based, at least in part, on the message, a response corresponding to one or more active transmission configuration states, wherein an active transmission configuration state of the one or more active transmission configuration states corresponds to, for a selected transmission configuration state, one of multiple possible triggers for a reference signal; and
means for transmitting the response to the UE.

78-84.	(Cancelled).

85.	(Currently Amended) A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communications, the code comprising:
code for receiving, from a user equipment (UE), a message comprising data corresponding to one or more transmission configuration states supported by the UE for detecting downlink beamformed signals;
code for generating, based, at least in part, on the message, a response corresponding to one or more active transmission configuration states, wherein an active transmission configuration state of the one or more active transmission configuration states , for a selected transmission configuration state, one of multiple possible triggers for a reference signal; and
code for transmitting the response to the UE.

86-92.	(Cancelled).

93.	(Currently Amended) A method of wireless communication, comprising:
indicating a capability of a number of transmission configuration indicator (TCI) states supported for detecting downlink beamformed signals;
receiving, from at least an access point and based on the capability, one or more configurations of active TCI states;
processing the one or more configurations to determine the active TCI states, wherein at least one of the active TCI states in the one or more configurations corresponds to a trigger state for transmitting a given aperiodic channel state information reference signal (A-CSI-RS) and at least another one of the active TCI states in the one or more configurations corresponds to, for a selected TCI state, a different trigger state for transmitting the given A-CSI-RS; and
detecting, based on processing the one or more configurations, one or more downlink beamformed signals received from the access point.


Reasons for Allowance 


Regarding claims 1, 18, 39, 47, 64, 85, and 93 Nam US 20190349122 teaches transmitting a message comprising data 
receiving, from at least an access point and based on the message, a response corresponding to one or more active transmission configuration states (a downlink transmit beam for a downlink non-zero power CSI-RS (NZP-CSI-RS) is indicated by a transmission configuration indication (TCI) state [0101]);
determining the one or more active transmission configuration states based, at least in part, on the response, wherein an active transmission configuration state of the determined active transmission configuration states corresponds to one of multiple possible triggers for a reference signal ([0102]); and
detecting, based on at least one of the determined active transmission configuration states, one or more downlink beamformed signals transmitted by the access point (a downlink transmit beam for a downlink non-zero power CSI-RS (NZP-CSI-RS) is indicated by a transmission configuration indication (TCI) state [0101]).
However, Nam has the same assignee as the instant application and the amendments to the independent claims are not found in the reference.


Conclusion

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD B ABELSON/Primary Examiner, Art Unit 2476